224 F.3d 601 (7th Cir. 2000)
YOSHIO OTO, Executor of the Estate of Noboru Oto, Plaintiff-Appellee,v.METROPOLITAN LIFE INSURANCE  COMPANY, Defendant/Third-Party Plaintiff,v.ASHBY BEVERLEY, Third-Party Defendant/Appellant.
No. 99-3112
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 1, 2000
Decided August 11, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 6666--Suzanne B. Conlon, Judge.
Before Bauer, Easterbrook and Manion, Circuit Judges.
Bauer, Circuit Judge.


1
Suzanne Oto's father and  husband both claim the proceeds from her life  insurance policy. The District Court ruled that  the change of beneficiary form purporting to  change the beneficiary from the father to the  husband was a forgery and granted summary  judgment for Noboru Oto, the father. Ashby  Beverley, the husband, appeals. We affirm the  District Court.

I.  BACKGROUND

2
On November 1, 1989, Noboru Oto purchased a  $250,000 life insurance policy on the life of his  daughter, Suzanne M. Oto ("Suzanne"), from  Metropolitan Life Insurance Company. Oto was a 79  year-old-widower. Suzanne was unmarried and  worked as her father's bookkeeper. Oto was the  policy's owner and primary beneficiary and paid  all of the policy's premiums until Suzanne's  death on March 22, 1998.


3
Unbeknownst to Oto, on February 19, 1997, a  change of beneficiary form was executed. Although  it bore his signature, Oto did not sign it.1  The form, sent to MetLife, changed ownership of  the policy from Oto to Suzanne. It also changed  the beneficiary from Oto to Ashby Beverley,  Suzanne's then-boyfriend.


4
Suzanne and Beverley subsequently married.  Although the record does not tell us when they  were married, it was only five days before her  death from breast cancer that Suzanne notified  MetLife that she had married and her name was now  Suzanne Beverley.


5
After Suzanne's death, both Oto and Beverley  made claims to MetLife for the proceeds of the  policy. Relying solely on the 1997 change of  beneficiary form, MetLife refused payment to Oto.  Oto sent MetLife an affidavit denying that he  signed the change of beneficiary form and denying  that he authorized any change in the ownership or  beneficiary of the policy. However, MetLife still  refused to pay him. He then brought this action  against MetLife, seeking a declaration that the  signature on the change of beneficiary form was  a forgery and for the recovery of the proceeds of  the policy. MetLife brought a third party action  against Beverley and later deposited a check for  the amount of the proceeds with the court,  leaving Oto and Beverley to fight over the money.


6
At the same time that Oto was litigating this  case he was also locked in conflict in state  court with Beverley. The dispute was over the  ownership of Oto's house. Beverley claimed that  Oto signed a quit claim deed which gave the house  to Suzanne and that the house passed to him upon  Suzanne's death. Oto denied ever having signed  the deed and claimed that the signature was a  forgery.2


7
During the pendency of the state court case,  Oto gave a deposition and was questioned  regarding the signature on the change of  beneficiary form in this case. He denied signing  it. He also denied authorizing any change in the  ownership or the beneficiary of the policy.


8
Before his deposition could be taken in this  case, Oto died and his brother was substituted as  plaintiff.3 Relying on the affidavit, the  previous deposition testimony and the opinion of  a handwriting expert, Oto moved for summary  judgment. His motion was granted by the District  Court. Beverley brought two motions for  reconsideration, but both were denied. He appeals  to us, claiming nine errors, ranging from errors  committed by the District Court in considering  some of Oto's evidence and errors in failing to  consider some of his evidence, to claims that  material issues of fact exist and that the  District Court was simply wrong for entering  judgment against him and in denying his motions  for reconsideration. We must determine whether  there exists any genuine issue of material fact  and whether Oto is entitled to judgment as a  matter of law. We believe that there is not and  that he is.

II.  DISCUSSION

9
We review the District Court's grant of summary  judgment under the familiar de novo standard,  drawing all reasonable inferences in favor of the  non-movant. Vakharia v. Swedish Covenant  Hospital, 190 F.3d 799, 805 (7th Cir. 1999);  Johnson v. Zema Systems Corp., 170 F.3d 734, 742  (7th Cir. 1999). In order to overcome summary  judgment, Beverley must show specific facts  sufficient to raise a genuine issue for trial.  See Fed.R.Civ.Pro. 56(c); Vakharia, 170 F.3d at  805. "A genuine issue for trial exists only when  a reasonable jury could find for the party  opposing the motion based on the record as a  whole." Roger v. Yellow Freight System, Inc., 21  F.3d 146, 149 (7th Cir. 1994).

A.  Evidentiary Issues

10
Oto relies on three pieces of evidence to  establish that his signature was forged on the  change of beneficiary form: an affidavit in which  he states that he neither authorized a change in  the beneficiary of the policy nor signed the  form, a deposition in which he testifies he did  not sign any documents transferring ownership of  the policy to his daughter or beneficiary status  to Beverley, and the opinion of a handwriting  expert that the signature on the change of  beneficiary form is a forgery. Beverley  challenges each of these. Those evidentiary  challenges require only a brief discussion.


11
Beverley argues that the District Court should  not have considered Oto's affidavit in ruling  upon the motion for summary judgment because the  affidavit is inadmissible hearsay. Oto's  affidavit stated in pertinent part:


12
--I have since become aware that a Standard  Change of Beneficiary Form was submitted to  MetLife which attempts to change the ownership of  the policy to Suzanne Oto and the beneficiary to  Ashby Beverley. I have now been furnished with a  copy of that document by MetLife which  purportedly has my signature on it. A copy of  that which I was furnished is attached to this  affidavit as Exhibit "I."


13
--I did not sign Exhibit "I."


14
--I did not sign any Standard Change of  Beneficiary Form.


15
--I did not authorize any change of ownership,  nor did I authorize a change of beneficiary of  the policy in question.


16
Beverley claims that this affidavit is  inadmissible hearsay because Oto ("the dead  plaintiff") is unavailable to testify and because  he "never had an opportunity to cross-examine him  about the affidavit." This latter argument is  clearly rebutted by the facts in the record. Oto  was deposed in the state court action and  Beverley's attorney questioned him about the  signature on the change of beneficiary form


17
Q. Okay. Mr. Oto, I am showing you what has been  marked as Defendant's Exhibit No. 1. This is a  Metropolitan Life standard change of beneficiary  form. And I am going to ask you, is that your  signature on that form dated 2/19/97?


18
A. No.


19
Q. Do you know whose signature that is?


20
A. No.


21
Q. Have you ever seen this document before?


22
A. No.


23
Q. Didn't you sign a document signing over  ownership of your daughter's life insurance  policy to her?


24
A. No.


25
As this colloquy makes clear, Beverley's attorney  did have an opportunity, and in fact did,  question Oto on the substance of his affidavit.  His argument in that regard fails.


26
Beverley's other argument, that the affidavit  should not have been considered by the District  Court in ruling on the motion for summary  judgment because Oto is now unavailable to  testify, is actually a challenge to the  affidavit's admissibility at trial. To mix the  two would require us to read a "cross-  examination" requirement into Rule 56 that is not  there. Certainly, the affidavit would not be  admissible at trial unless he were able to cross-  examine Oto as to its contents. A motion for  summary judgment brought under Federal Rule of  Civil Procedure 56, however, has no such  requirement. Rule 56 merely provides for the  submission of affidavits in support of or  opposition to a motion for summary judgment. As  long as the affidavit meets the requirements of  subsection (e), it can be considered by the  District Court in ruling on the motion, much the  same that answers to interrogatories or  depositions (which may contain inadmissible  material) can be considered by the court. Since  Oto's affidavit was "in the precise form"  contemplated by Rule 56, was made under oath and  based upon his personal knowledge, we hold that  the District Court did not err in considering its  contents in ruling on the motion for summary  judgment.


27
As for Beverley's objection to the District  Court's reliance on Oto's deposition testimony  for the same reasons, we simply note that the  deposition qualifies as former testimony of a now  unavailable witness under Federal Rule of  Evidence 804(b)(1). Beverley's other attack on  the deposition, that it is unreliable because the  copy of the transcript in the record includes as  Exhibit 1 an application for insurance, rather  than the disputed change of beneficiary form, is  equally meritless. It is abundantly clear from  the questioning during the deposition that there  was no misunderstanding as to what document was  being discussed. It was referred to by both name  and date in counsel's question (see above). This  error in the marking or attachment of this  exhibit does not cause us to overturn the  District Court's grant of summary judgment for we  do not believe it confused anyone or caused the  District Court to enter an improper judgment.

B.  Genuine Issues Of Material Fact

28
Beverley's next series of arguments focus on  evidence he believes create a genuine issue of  material fact precluding summary judgment. He  points to portions of Oto's deposition testimony  in which Oto testified that he did not remember  whether he "ever signed any papers for  Metropolitan Life with respect to [his]  daughter's life insurance policy" and that he did  not have any "assets." It is not surprising that  Oto, a survivor of the World War II relocation  camps, did not know that the life insurance  policy was an asset. He probably did not have the  financial sophistication to know that the policy  was an asset. Nor did he likely have the business  acumen to recall what papers he signed in  connection with the life insurance policy.  Clearly, there would have been many papers to be  signed in applying for the policy and we do not  believe that he remembered what all of those  papers were. Regardless of what papers were  involved, we believe he would have remembered  authorizing the change of the ownership and  beneficiary of the policy. And that was the  import of the question. Oto's testimony  unequivocally established that he had done  nothing to remove himself as owner or beneficiary  of the policy. We do not believe that either of  these facts championed by Beverley establish a  genuine issue of material fact.


29
Beverley also attempts to overturn the judgment  in favor of Oto by pointing to the deposition  testimony of Oto's handwriting expert. Oto's  expert examined twelve known signatures of Oto,  including the signature on his affidavit and a  signature taken from him during his deposition,  and compared them to the signatures on the change  of beneficiary form and the quit claim deed. She  concluded that the signatures on the disputed  documents were not written by Oto. In short, she  concluded they were forgeries. She prepared a  written report to that effect and gave similar  testimony during her deposition. However, the  transcript that was prepared contained an answer  that said the person who signed the 12 known  signatures "is" the same person who signed the  change of beneficiary form at issue in this case.  The expert corrected her testimony on the errata  sheet and added the word "not," putting her  testimony back in line with her previously  disclosed opinions. Beverley argues that this one  misstatement or typographical error is enough to  preclude summary judgment. We disagree and see it for what it is, either a misstatement or a  typographical error. All of the expert's opinions  had been consistent: the change of beneficiary  form and quit claim deed were not signed by Oto.  It would hardly make sense for her to maintain  that opinion in all places except for one  sentence in a multi-page deposition. As such, we  agree with the District Court that the one  statement by the handwriting expert was not  enough to create a genuine issue of material  fact.

C.  Motion For Reconsideration

30
Beverley brought two motions for  reconsideration. The District Court denied both.  To prevail on a motion for reconsideration under  Rule 59, the movant must present either newly  discovered evidence or establish a manifest error  of law or fact. LB Credit Corp. v. Resolution  Trust Corp., 49 F.3d 1263, 1267 (7th Cir. 1995).  A "manifest error" is not demonstrated by the  disappointment of the losing party. It is the  "wholesale disregard, misapplication, or failure  to recognize controlling precedent." Sedrak v.  Callahan, 987 F.Supp. 1063, 1069 (N.D. Ill.  1997). Contrary to this standard, Beverley's  motions merely took umbrage with the court's  ruling and rehashed old arguments. They did not  demonstrate that there was a disregard,  misapplication or failure to recognize  controlling precedent. As such, they were  properly rejected by the District Court.


31
Beverley, in addition to contending that the  court was wrong to deny his motions, contends  that the District Court abused its discretion in  refusing to consider the "newly discovered"  evidence presented in the form of an affidavit  attached to one of the motions. This "newly  discovered" evidence was an affidavit from an  former Oto employee stating that he was familiar  with Oto's signature, had reviewed the change of  beneficiary form and believed that signature to  be Oto's.


32
A party may not use a motion for  reconsideration to introduce new evidence that  could have been presented earlier. Caisse  Nationale de Credit Agricole v. CBI Industries,  Inc., 90 F.3d 1264, 1269 (7th Cir. 1996). Beverley  tells us that he discovered this witness only by  "sheer coincidence." The District Court rejected  this "new evidence," stating that Beverley made  no showing why, through reasonable diligence, he  could not have located this witness earlier.


33
We wonder the same thing. The lawsuit was filed  in September, 1998 and Beverley did not locate  this employee until nine months later, more than  two months after discovery closed. He claims it  is because Oto's death made it impossible to  learn the identities of his employees. We do not  believe that is a valid excuse as he could have  asked Oto for the names of former employees  during Oto's deposition or he could have  subpoenaed Oto's business records. Given the ease  with which either of these things could have been  done, it cannot be said that Beverley exercised  due diligence. All of the arguments and facts in  this case were or should have been available to  Beverley prior to the District Court's original  ruling. Therefore, the District Court did not  abuse its discretion is refusing to receive new  evidence at this late stage.


34
Beverley's motions for reconsideration did  little more than rehash old arguments. Rule 59 is  not a vehicle for rearguing previously rejected  motions and, as that is what Beverley attempted  to do, we affirm the District Court's denial of  those motions.4

III.  CONCLUSION

35
Oto's motion for summary judgment was properly  granted because there existed no genuine issue of  material fact that the signature on the change of  beneficiary form was a forgery. All of the  evidence submitted to the District Court bore  this out. Beverley's contentions that the  evidence relied upon by the District Court was  inadmissible and that questions of fact exist are  not supported by the record. For those reasons,  we affirm the judgment of the District Court.


36
AFFIRMED.



Notes:


1
 Suzanne signed the form as a witness, but her  untimely death makes it impossible for her to  tell us who actually signed the change of  beneficiary form.


2
 Cook County Circuit Court Judge Lester Foreman  held, in Case No. 98 CH 1770, that the signature  purporting to be Noboru Oto's on the quit claim  deed was indeed a forgery.


3
 Our references to "Oto" when discussing the facts  continue to refer to Noboru Oto and not his  brother and executor, Yoshio Oto.


4
 Beverley also presents an argument that the  District Court abused its discretion in striking  his affidavit. We find that no abuse of  discretion occurred.